Citation Nr: 1043198	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-07 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, N.D and E.R.




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for PTSD with a 30 
percent evaluation, effective May 8, 2006, and denied the claim 
for entitlement to a TDIU.  The RO in Boston, Massachusetts, 
currently has jurisdiction of the claims.  

The Veteran, his wife, and friend presented testimony at a 
personal hearing before the undersigned Veterans Law Judge (VLJ) 
in August 2010.  A transcript of the hearing is of record.  At 
the time of his hearing, the Veteran submitted additional 
evidence directly to the Board, which was accompanied by a waiver 
of RO consideration and, therefore, can be considered in this 
decision.  See 38 C.F.R. § 20.1304 (2010).  

The issues of entitlement to increased ratings for the 
Veteran's service-connected back and bilateral hearing 
loss disabilities have been raised by the record, see 
April 2010 VA Form 21-0820, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them and they 
are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity.

2.  The competent evidence of record demonstrates that the 
Veteran's service-connected disabilities render him unable to 
secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased rating

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  Separate rating codes identify various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
See generally 38 C.F.R. §§ 4.1, 4.2 (2010).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Where the rating appealed is the initial rating assigned with a 
grant of service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for separate 
periods of time based on facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection was established for PTSD pursuant to 38 C.F.R. 
§ 4.130, DC 9411 with a 30 percent evaluation effective May 8, 
2006.  See January 2007 rating decision.  A temporary 100 percent 
evaluation was assigned between June 18, 2007 and July 31, 2007 
pursuant to 38 C.F.R. § 4.29 due to the Veteran's hospitalization 
over 21 days for this disability.  The 30 percent evaluation was 
reassigned effective August 1, 2007.  See September 2007 rating 
decision.  The Board notes that it will not consider the 
timeframe between June 18, 2007 and July 31, 2007 in evaluating 
whether the Veteran is entitled to an initial rating in excess of 
30 percent, as the Veteran was in receipt of the maximum rating 
available during this time.  

The Veteran contends that he is entitled to an increased rating 
because he has a hard time getting up in the morning, he is 
unfocused on what he needs to do around the house, he does not 
drive or go out to shop anymore, he gets depressed on a daily 
basis, and he does not socialize very much.  He also reports 
participating in group therapy once a month and being seen at the 
VA mental health clinic every three months.  The Veteran's wife 
reports that he is a restless sleeper and that they will walk 
around until he calms down after he wakes up at night and that 
she rubs his back to calm him down.  She indicated that the 
Veteran is able to go out with family and goes out to play cards.  
The Veteran's friend reports that talking with the Veteran helps 
ease the Veteran's pain and that he attends a coffee group with 
the Veteran in the morning and then brings him home.  See August 
2010 transcript.  

Pursuant to the General Rating Formula for Mental Disorders, a 30 
percent evaluation is warranted for PTSD where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and mild memory loss (such as 
forgetting names, directions, and recent events).  38 C.F.R. § 
4.130, DC 9411 (2010).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activity; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
and inability to establish and maintain effective relationships.  
Id.  

Lastly, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to symptoms such 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, the 
rating agency will consider the extent of social impairment, but 
shall not assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The evidence in this case consists of VA treatment records and a 
VA compensation and pension (C&P) examination report.  The Board 
notes that VA treatment records reveal that the Veteran attends 
the Korean Vets Support group.  

On May 9, 2006, an inpatient psychiatry note indicates that 
according to triage, the Veteran was complaining of not sleeping 
well since 1952 related to PTSD, that he was having occasional 
nightmares that were occurring more often than before, that his 
wife reported his nights were getting worse, that he was unable 
to recall having nightmares and punching his wife while sleeping 
the following morning, and that his wife reported that the 
Veteran was depressed and that his hands were shaking.  The 
triage note also indicated that the Veteran had been on 
Sertraline (25 mg) for three weeks, which did not seem to help, 
that he was willing to go through the PTSD program, that he was a 
quiet man and well-groomed, and that he denied suicidal and 
homicidal ideation.  At the time of the psychiatry note, the 
Veteran continued to be depressed at a level eight out of ten, 
was an insomniac, had decreased libido, and was able to remember 
presidents to Bush, sevens to 72 and threes were noted to be ok.  
He was not harmful to himself or others at present.  In pertinent 
part, Axis I diagnoses of major depression and PTSD were made and 
a Global Assessment of Functioning (GAF) score of 20 was 
assigned.  

A May 23, 2006 psychiatry follow-up note indicates that the 
Veteran had a history of depressive disorder and was being seen 
for the first time.  He was accompanied by his wife of 52 years, 
appeared pleasant and cooperative, was alert and oriented times 
three, and denied any suicidal/homicidal ideation, plan or 
intent.  The Veteran was able to articulate doses and frequencies 
of medications correctly and reported no side effects or 
complications.  It was noted that he had recently started on 
Sertraline and was up to 50 mg now.  The Veteran's wife indicated 
that he was doing better on it.  The Veteran indicated that he 
was occasionally frustrated because he could not do what he used 
to do.  The examiner noted that appetite and sleep patterns, in 
general, were good.  The assessment was stable as above, patient 
presents neat and clean; mood/affect was mildly dysphoric but 
pleasant and engaging; good, supportive family; judgment and 
insight basically intact; no evidence of a thought disorder; 
speech is concise and goal-directed.  

A May 23, 2006 mental health treatment plan note indicated that 
the Veteran had a depressive disorder and that his strengths 
included a supportive family, good motivation and good 
socialization.  An Axis I diagnosis of depressive disorder was 
made and a GAF score of 40 was assigned.  

In June 2006, the Veteran was seen in the psychiatry clinic for 
follow-up.  A history of depressive disorder was noted and it was 
also noted that he was accompanied by his wife.  The Veteran 
appeared pleasant and cooperative, was alert and oriented times 
three, and denied any suicidal/homicidal ideation, plan or 
intent.  The Veteran was able to articulate doses and frequencies 
of medications correctly and reported no side effects or 
complications.  The Veteran indicated that he was feeling a 
little bit better and was not as anxious.  The Veteran's wife 
concurred and indicated that she thought the medication was 
helping, though she did indicate the Veteran tended to obsess on 
things at times, but was getting better.  The Veteran reported 
that he would be going into Ward 8 in August for a two day 
evaluation and was looking forward to that.  He also reported 
being more at ease now and having a good, supportive family 
comprised of four children and grandchildren, with whom he spent 
Father's Day the Sunday before.  Appetite and sleep patterns were 
noted to be good.  The assessment was stable as above, patient 
presents neat and clean; mood/affect overall was appropriate to 
thought content; non-psychotic; less anxious; more focused; no 
evidence of a thought disorder; speech is concise and goal-
directed.  An addendum indicates that judgment and insight were 
intact.  

The Veteran was admitted to the VA PTSD unit (Ward 8) on August 
21, 2006 for evaluation for possible eventual admission to the 
program.  He reported ongoing PTSD symptoms since his combat 
experiences in Korea but indicated that he had received no mental 
health treatment until May of that year because he did not know 
that there was anything that could be done for him and he just 
lived with it.  Since May 2006, he had been followed in the 
mental health clinic.  The Veteran described his current 
emotional condition as "pretty good."  On specific psychiatric 
symptom inventory, he reported free-floating anxiety, terminal 
insomnia, irritability, problems with memory and concentration, 
restlessness and decreased libido.  The Veteran also reported 
losing about 13 pounds over the past six months with conscious 
dieting.  He also reported ongoing PTSD symptoms, to include 
recurrent thoughts/dreams of the traumatic combat experiences; 
emotional and physiologic reactivity to cues that remind him of 
these events; avoidant behavior; and exaggerated startle 
responses.  He denied emotional numbing and distancing, a sense 
of a foreshortened future, and hypervigilance.  He specifically 
denied current sad mood, fatigability, social withdrawal, 
anhedonia, symptoms suggestive of bipolarity, spontaneous panic 
attacks, delusions, hallucinations, suicidal or homicidal 
ideation, and recent substance abuse.  

Mental status examination revealed that he was neat, clean, 
cooperative, and had good contact.  The examiner noted coarse, 
postural tremor of the hands, left greater than right; that the 
Veteran was alert and oriented times four with no significant 
cognitive/memory impairment clinically; and anxious mood.  Affect 
was reported as constricted but appropriate to thought content 
but there was no formal thought disorder.  The examiner also 
noted that the Veteran was initially anxious and guarded, but was 
doing better as the admission progressed.  He met staff, learned 
about the program and interacted with Veterans in treatment.  The 
examiner also noted that he appeared more comfortable and had 
been able to join in unit activities, denied homicidal and 
suicidal ideation, was not displaying psychotic behavior, and was 
lucid, alert and well-oriented.  The Veteran was subsequently 
discharged to home on August 23, 2006 with Axis I diagnoses of 
chronic PTSD and depression, not otherwise specified (NOS).  A 
GAF score of 40 was assigned.  

An August 21, 2006 nursing inpatient admission evaluation note 
indicates that the Veteran was very anxious and occasionally 
close to tears going through nursing intake and sharing some of 
his history.  He complained of depression, anxiety and years of 
grieving over health of fellow medic he served with during the 
Korean War.  The Veteran reported that he was married and had 
four daughters who are all very close to him and his wife.  He 
also reported that he had a group of friends with whom he 
interacted and regularly did things.  The Veteran indicated that 
he was not receiving any mental health counseling but did have 
prescribed antidepressants.  He was oriented times three and 
denied suicidal and homicidal ideation.  

In October 2006, the Veteran was seen for follow-up and appeared 
pleasant and cooperative.  He was alert and oriented times three 
and denied any suicidal/homicidal ideation, plan or intent.  The 
Veteran articulated doses and frequencies of medications 
correctly and reported no side effects or complications.  He 
reported that he was doing well and his wife agreed.  Appetite 
was ok and sleep patterns were fair.  The Veteran reported that 
he was still a bit anxious and his wife said he worried about 
everything.  The assessment was stable as above, patient presents 
neat and clean; mood/affect mildly anxious but overall was 
appropriate to thought content; no decompensation; judgment and 
insight intact; no evidence of a thought disorder; speech is 
concise and goal-directed.  See psychiatry note.

The Veteran was seen for follow-up in February 2007, at which 
time he was accompanied by his wife.  He appeared pleasant and 
cooperative and was alert and oriented times three.  The Veteran 
denied any suicidal/homicidal ideation, plan or intent.  He was 
able to articulate doses and frequencies of medications 
correctly, reported no side effects or complications, and 
indicated that he was doing well on Sertraline.  Appetite and 
sleep patterns were good.  The Veteran's wife indicated that this 
was the Veteran's first full year of retirement and that it had 
been transitional in terms of adjusting to retirement.  The 
Veteran indicated that he had to find things to do and that his 
wife advised him to check with their daughters in terms of doing 
things.  The assessment was stable as above, patient presents 
neat and clean; mood/affect overall was appropriate to thought 
content; non-psychotic; judgment and insight intact; good family 
support; no evidence of a thought disorder; speech is concise and 
goal-directed.  A GAF score of 38 was assigned.  See pharmacy 
medication management note.

An August 2007 social work note indicates that the Veteran was 
seen at the mental health clinic (MHC) on August 13 for 
individual treatment and referred to the SPOPC/MHC following his 
discharge from the Ward 8 PTSD program.  In pertinent part, the 
Veteran reported problems with depression and PTSD, that he used 
to be very active but his lifestyle regime had become more 
restrictive, that he has bad dreams and recurrent dreams of one 
person he served with, which the examiner noted seemed to be 
associated with survivor guilt, that he had problems with shaky 
hands, that he had decreased energy and declining memory, and 
that he had intrusive thoughts/flashbacks to combat in Korea.  
The Veteran denied psychosis and suicidal/homicidal ideation or 
plan.  The diagnoses made were PTSD and major depression.  

A September 2007 social work note indicated that the Veteran was 
still struggling with some depressive symptoms and reported 
difficulty getting up in the mornings, poor energy and drive, and 
continuing disturbing dreams of the war.  The examiner noted an 
absence of psychosis and that the Veteran denied 
suicidal/homicidal ideation or plan.  The diagnosis was PTSD.  

The Veteran was seen for mental health treatment in January 2008, 
at which time it was noted he missed group therapy due to being 
confused with the date of the meeting.  He maintained interest in 
remaining part of the group.  It was also noted that the Veteran 
maintained symptoms of chronic PTSD, depression, and anxiety, but 
indicated that he had some decrease in his worry.  There was no 
psychosis and no suicidal or homicidal ideation or plan.  The 
Veteran indicated that he was still bothered by intrusive 
thoughts of his traumatic incident that occurred in Korea, 
stating that the anniversary date of the incident was February 
9th.  The Veteran also reported that he continued to live with 
his wife and to attend a morning men's coffee group.  He 
diagnosis made was PTSD.  See social work note.

The following month, the Veteran reported that he had been doing 
better and had some decrease in the intensity of his depression.  
He indicated that he has been able to talk about his traumatic 
experiences during service, which had helped.  The Veteran 
indicated that he also felt some improvement physically and 
continued to meet with a group of guys for morning coffee.  He 
admitted to some occasional problems with forgetfulness but did 
not appear grossly confused.  The examiner noted that the Veteran 
was pleasant and somewhat anxious but without psychosis and any 
suicidal or homicidal ideation.  The diagnosis was PTSD.  See 
February 2008 social work note.

The Veteran underwent a VA C&P examination in July 2008, at which 
time the examiner noted that he was 80 years old, married and the 
father of four children, and that he was brought to the 
evaluation by one of his friends.  The examiner also indicated 
that the Veteran was able to outline his history quite well 
considering his age.  The examiner also indicated that s/he was 
able to review the Veteran's medical and psychiatric records and 
noted a two-day admission on April [sic] 21, 2006 for assessment 
of his PTSD-related symptoms.  The examiner also indicated that 
the Veteran was admitted for six weeks in June 2007 and that a 
diagnosis of PTSD was established.  

Mental status examination revealed that the Veteran was casually 
dressed and appropriately groomed.  He was seen alone and was a 
reliable historian.  The Veteran's thought processes were 
organized and he was able to outline a chronological history 
including his medical and psychiatric symptoms.  Affect and mood 
were normal as were communication and speech.  The Veteran denied 
any hallucinations, delusions or paranoid ideation.  There was no 
blocking or flight of ideas and there was no circumstantial or 
pressured speech.  Answers to questions were logical and relevant 
and concentration was normal.  There was no history of panic 
attacks or suspiciousness and no obsessional rituals and/or 
impairment of thought processes.  Judgment and abstract thinking 
were good as was both remote and recent memory.  The Veteran 
denied any history of suicidal or homicidal ideation.  

The examiner noted that in answers to protocol questions, the 
Veteran indicated that he had witnessed many serious injuries, 
including death of his friends and one of the medics, and he has 
reacted with helplessness and also horror; that he has frequent 
flashbacks and nightmares pertaining to the events of the Korean 
War and more so since the onset of the Iraq war; that he has seen 
many amputees and injured soldiers in the war and has flashbacks 
about himself as a medic helping the injured soldiers; that he 
remained informed about the status of the war but was unhappy 
about the ongoing war and questions the role of this war; that he 
does attend some social functions but is mindful of avoiding any 
discussion pertaining to the war; that he avoids parades and 
watching any medical shows or emergency room-related shows that 
could remind him about his role as a medic; that he has admitted 
to sleep disturbance, periods of anger, was easily startled, and 
has episodic intrusive thoughts, though he denied hypervigilance; 
and that he has admitted to milder symptoms of depression in the 
form of sadness and feeling guilty at times for not staying in 
the Korean War.  

The examiner also indicated that the Veteran understood the 
concept of PTSD during his six-week admission, that general fund 
of knowledge remained good, and that recent and remote memory was 
intact.  An Axis I diagnosis of PTSD was established and the 
examiner noted that the Veteran's GAF was presently around 60 
percent and it was probably the same the year before.  Present 
medication was noted to be Zoloft (100 mg).  The examiner noted 
that s/he believed that the Veteran would benefit with the 
continuation of treatment for his PTSD-related symptoms, that he 
remained capable of managing his funds, that there was no ongoing 
history of alcohol or substance abuse, and that he does not 
appear to pose a threat of danger to himself or others.  

The evidence of record does not support the assignment of a 
rating in excess of 30 percent for PTSD at any time during the 
appellate period as the evidence of record does not more nearly 
approximate the criteria for the next higher, or 50 percent, 
rating.  The Veteran's symptoms consist primarily of trouble 
sleeping, depression, anxiety, irritability, trouble with 
motivation, and complaints of trouble with his memory and 
concentration (though this was not substantiated on mental status 
examination).  The Board acknowledges that the Veteran does have 
some disturbance of motivation and mood.  He has reported having 
a hard time getting up in the morning, being unfocused, daily 
depression, not driving or going out to shop, and isolating 
himself from others.  See August 2010 hearing transcript.  
Importantly, however, the Veteran's wife testified that the 
Veteran is able to go out with family and to play cards, and the 
Veteran's friend testified that the Veteran attends a coffee 
group.  Id.  In addition, VA treatment records corroborate that 
the Veteran attends a morning coffee group with other Veterans 
and that he has a very supportive family, to include being 
married to the same woman for over 50 years.  VA treatment 
records also reveal that he consistently attends group therapy 
sessions in addition to his individual therapy sessions.  

In addition to the foregoing, there is no evidence of such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of short- 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment, 
impaired abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  Rather, the 
Veteran's mood has never been described as flattened and has been 
reported as normal and appropriate to thought content, speech has 
been described as concise and goal-directed on several occasions, 
as well as normal (not circumstantial or pressured), recent and 
remote memory has been described as not clinically impaired 
(despite the Veteran's reported problems with memory), and 
judgment and abstract thinking have consistently been reported as 
intact/good.  Moreover, as noted above, the Veteran has several 
social outlets and he has consistently denied a history of panic 
attacks.  See VA treatment records; July 2008 VA C&P examination 
report.  

At this juncture, the Board notes that four GAF scores have been 
assigned throughout the course of the Veteran's appeal.  Scores 
of 20 and 38 were assigned once and a score of 40 was assigned 
twice.  See VA treatment records.  A score of 20 reflects some 
danger of hurting self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene (e.g., 
smears feces) or gross impairment in communication (e.g., largely 
incoherent or mute).  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV).  The Board finds, 
however, that this score is not supported by the evidence 
reported at the time it was assigned, see May 9, 2006 inpatient 
psychiatry note, or any of the other evidence of record, to 
include the medical evidence and the Veteran's reported symptoms.  
GAF scores ranging between 31 and 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work).  See DSM-IV.  The Board again 
finds that the scores assigned within this range are not 
supported by the lay or medical evidence of record as the 
Veteran's speech has never been illogical, obscure or irrelevant 
and he has a supportive family and a group of friends with whom 
he meets for coffee.  The Board notes that a GAF score generally 
reflects an examiner's finding as to the Veteran's functioning 
score on that day and, like an examiner's assessment of the 
severity of a condition, is not dispositive.  Rather, the GAF 
score must be considered in light of the actual symptoms of the 
Veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a) (2010).

For all these reasons, a rating in excess of 30 percent for PTSD 
is not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010).

II.	Extraschedular consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2010).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

The Veteran's PTSD symptoms cause impairment in occupational and 
social functioning, but such impairment is contemplated by the 
rating criteria 38 C.F.R. § 4.130, DC 9411) and the Board finds 
that the rating criteria reasonably describe the Veteran's 
disability.  Referral for consideration of an extraschedular 
rating is, therefore, not warranted.

III.	 TDIU

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  Consideration may be given to 
the Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-connected disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2010).  In reaching such a determination, the central 
inquiry is "whether the Veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned 
where the schedular rating is less than total, when the person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).

The Veteran in this appeal is service-connected for chronic low 
back strain with degenerative disc of the lumbar spine with 
spinal stenosis, associated with right sided sciatica, right leg 
(with a 60 percent disability rating); bilateral hearing loss and 
PTSD (both of which are rated as 30 percent disabling); and 
tinnitus (with a 10 percent disability rating).  The Veteran's 
overall combined disability rating for his four service-connected 
disabilities has been 80 percent since May 8, 2006.  Therefore, 
the Veteran has met the percentage requirements set forth in 38 
C.F.R. § 4.16(a) for consideration of TDIU since that date.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran contends that he is unable to work as a result of his 
service-connected disabilities.  He reports that he has not 
worked full-time since 1989 while acknowledging that he was 
seasonally employed (during the summer) between 1989 and 2005.  
The Veteran indicates that he was previously self-employed and 
owned a hardware store that he sold approximately 22 years ago.  
See May 2006 VA Form 21-8940; VA Form 21-4138 received May 2006; 
April 2007 VA Form 21-4138; August 2010 hearing transcript; see 
also June 2010 letter from K.M.  

As noted above, the Veteran was admitted to a VA PTSD unit for a 
two-day evaluation in August 2006.  At the time of his discharge, 
the staff psychiatrist indicated that the Veteran was considered 
unemployable.  See August 2006 VA record.  

In sum, the Board finds that the evidence of record demonstrates 
that the Veteran's service-connected disabilities render him 
unable to secure and follow a substantially gainful occupation.  
Based on the above analysis, the Board concludes that a grant of 
TDIU is warranted under 38 C.F.R. § 4.16(a).  The benefit sought 
on appeal is accordingly granted.  



IV.	  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

As entitlement to a TDIU has been granted, any defect in the 
notice or assistance given to the Veteran was harmless.  As for 
the Veteran's remaining claim, prior to the issuance of the 
January 2007 rating decision that is the subject of this appeal, 
the Veteran was advised of the evidence necessary to substantiate 
claims for service connection and increased rating and of his and 
VA's respective duties in obtaining evidence.  He was also 
notified of effective dates for ratings and degrees of 
disability.  See June 2006 letter.  The Board notes that "[i]n 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than substantiated 
- it has been proven."  Dingess/Hartman, 19 Vet. App. at 491.  
When service connection has been granted and an initial 
disability rating and effective date have been assigned, section 
5103(a) is no longer applicable.  Accordingly, the duty to notify 
has been fulfilled as to this claim.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  This duty has also been met, as the 
Veteran's VA treatment records have been associated with the 
claims folder and he was afforded an appropriate VA examination 
in July 2008 connection with his claim.  The examiner reviewed 
the claims folder and conducted a detailed mental status 
examination of the Veteran; thus, the examination is found to be 
adequate.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

The Board notes that the Court has held that 38 C.F.R. 
3.103(c)(2) requires that the VLJ who chairs a hearing fulfill 
two duties to comply with that regulation.  These duties consist 
of (1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been overlooked.  
See Bryant v. Shinseki, - Vet. App. -, No. 08-4080 (Jul. 1, 
2010).  In this case, the undersigned VLJ set forth the issues to 
be discussed at the hearing and sought to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked or was outstanding that might 
substantiate the claim.  See August 2010 hearing transcript.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have 
they identified any prejudice in the conduct of the Board 
hearing.  Rather, the hearing focused on the elements necessary 
to substantiate the claims and the Veteran, through his 
testimony, demonstrated that he had actual knowledge of those 
elements.  As such, the Board finds that consistent with Bryant, 
the VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

Entitlement to TDIU is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


